Stephens, P. J.,
dissenting. Conceding that the plaintiff was a licensee only, and that the defendant owed her only the duty to refrain from wilfully and wantonly injuring her, it was wilful or wanton on the part of the defendant to fail to exercise ordinary care to prevent injuring the plaintiff where her presence on the defendant’s premises was known to the defendant and the defendant directed the plaintiff to proceed along the path along which she was going when she was injured. Petree v. Davison-Paxon-Stokes Co., 30 Ga. App. 490 (118 S. E. 697). See also Atlantic Coast-Line Railroad v. Heath, 57 Ga. App. 763 (196 S. E. 125). The plaintiff was not negligent as a matter of law in not seeing the impediment on the floor in the gateway, notwithstanding there was a patent defect, when her attention at the time was directed *167away from it and towards the top of the gateway by an employee of the defendant. Wynne v. Southern Bell Telephone &c. Co., 159 Ga. 623 (4) (126 S. E. 388). I am of the opinion that the petition alleged acts from which a jury could infer that the plaintiff was injured by the negligence of the defendant amounting to wilful and wanton conduct, that the petition set out a cause of action, and that the court erred in sustaining the general demurrer.